Citation Nr: 0931582	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.

2.  Entitlement to service connection for degenerative disc 
disease of C3-C4 with radiculopathy.

3.  Entitlement to service connection for gastroesophageal 
reflux disease.

4.  Entitlement to service connection for right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefits sought. 

In December 2006 the Veteran testified at a personal hearing 
before the RO. 


FINDING OF FACT

The appellant died in January 2008.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2009 the RO notified the Board, and provided Social 
Security Administration source verification, that the 
appellant died in January 2008 during the pendency of the 
appeal.  

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkinkv. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106 (2008).


ORDER

The appeal is dismissed.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


